DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al. (US 20100265164) in view of Lin et al. (CN 107367839).
Regarding claims 1, 8 and 9, Okuno discloses a sound image output system (Paragraph: 0032, 0068 and fig.1, 103, 104: Okuno discusses an image processing apparatus; and a physical video image output from the video camera), comprising: a head-mounted display unit mounted on a head of a user, and configured to display an image such that a real object located in a real space is visually recognizable (Paragraphs: 0058, 0105 and fig.1, 103, 104: Okuno discusses how the HMD has a display screen, which is located in front of the eyes of the user who wears the HMD on the head; and how an image obtained by capturing the physical space by the video camera 103); a sound output unit configured to output a sound (Paragraph: 0025: Okuno 
Okuno discloses the invention set forth above but does not specifically points out “the sound output control unit adjusts the synthesized sound to change three-dimensionally according to the real object when the position of the real object is located between the position of the virtual object and a position of the display unit”
Lin however discloses the sound output control unit adjusts the synthesized sound to change three-dimensionally according to the real object when the position of the real object is located between the position of the virtual object and a position of the display unit (Paragraphs: 0007, 0062, Claim.1 and Claim.8: Lin discusses how the wearable electronic device is a virtual reality head-mounted display device, and the display used to display a virtual reality scene, adjusts the ambient sound according to the audio tone corresponding to the virtual reality scene; Lin also discusses how a system playing the processed effect sound through the plurality 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Okuno, and modify the system wherein the sound output control unit adjusts the synthesized sound to change three-dimensionally according to the real object when the position of the real object is located between the position of the virtual object and a position of the display unit, as taught by Lin, thus allowing the detection mechanism to relate the sound on the application wearable electronic device and virtual reality system, as discussed by Lin. 
Considering claim 2, Okuno discloses the head-mounted display apparatus according to claim 1, wherein the sound output control unit adjusts the synthesized sound so that the synthesized sound becomes an audible sound bypassing the real object (Paragraphs: 0031, 0041 and 0096: Okuno discusses how the output unit to adjust the sound data so as to adjust a sound indicated by the sound data acquired by the acquisition unit, and to generate and output a sound signal based on the adjusted sound data; and how e physical object serving as the sound source is shielded by the virtual object, as a result, the user can feel as if the virtual object were shielding the sound.).  
Considering claim 3, Okuno discloses the head-mounted display apparatus according to claim 1, comprising a basic sound data acquisition unit configured to acquire basic sound data, wherein the sound output control unit generates the synthesized sound by processing using the 
Considering claim 7, Okuno discloses the head-mounted display apparatus according to claim 1, wherein the sound output control unit adjusts the synthesized sound according to a distance from the position of the virtual object specified by the position specification unit to the user (Paragraphs: 0030, 0091 and Claim.2: Okuno discusses how the system changes the sound based on the sound source in accordance with a distance between a line that couples the position of the sound source and the position of the virtual object).  
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/YOSEF K LAEKEMARIAM/     Examiner, Art Unit 2651                                                                                                                                                                                                       03/24/2022